SUMMARY ORDER
Eric Beeman, Jane Freij and Robert Traktman (together, “Appellants”) appeal from the March 31, 2014 order of the United States District Court for the Southern District of New York (Scheindlin, J.) affirming the second distribution order entered May 23, 2013 and dismissing their appeal. We assume the parties’ familiarity with the underlying facts, procedural history, and specification of issues for review.
Appellants’ notice of appeal is limited to the district court’s order of March 31, 2014. Appellants direct their briefing to issues raised by the district court’s order of January 28, 2014, which are not before us on this appeal. As Appellants fail to present any viable argument as to whether the district court erred in entering the March 31, 2014 order, we affirm the district court order:
We have considered the remainder of Appellants’ arguments and find them to be without merit. Accordingly, the order of the district court hereby is AFFIRMED. Each side to bear its own costs.